Citation Nr: 0018365	
Decision Date: 07/13/00    Archive Date: 07/14/00

DOCKET NO.  99 - 02 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin



THE ISSUE

Whether the claim of entitlement to service connection for a 
bilateral hip disability on a direct or presumptive basis, or 
as residual to Agent Orange herbicide exposure, is well 
grounded.  



REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to 
January 1971, including service in the Republic of Vietnam 
from May 1970 to January 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of October 1998 from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin.

A Statement in Support of Claim (VA Form 21-4138) from the 
veteran was received at the Board in January 2000.  As this 
document does not relate to the matter in appellate status, 
it is referred to the RO for further action, if warranted.


FINDING OF FACT

The claim for service connection for a bilateral hip 
disability on a direct or presumptive basis, or as residual 
to Agent Orange herbicide exposure, is not plausible because 
degenerative arthritis or avascular necrosis of the hip 
joints, bilaterally, was not alleged or demonstrated during 
active service or within any applicable presumptive period, 
and no competent medical evidence has been submitted which 
links or relates the veteran's current degenerative arthritis 
or avascular necrosis of the hips to any inservice trauma or 
pathology or to Agent Orange (AO) herbicide exposure.  


CONCLUSION OF LAW

The claim for service connection for a bilateral hip 
disability on a direct or presumptive basis, or as residual 
to Agent Orange herbicide exposure, is not well grounded.  
38 U.S.C.A. §§ 1110, 5107(a) (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's initial claim for service connection for 
degeneration of the hips as secondary to Agent Orange (AO) 
herbicide exposure was received at the RO in May 1998.  

As a preliminary matter, the Board must determine whether the 
veteran has submitted evidence of a well-grounded claim of 
entitlement to service connection for a bilateral hip 
disability on a direct or presumptive basis, or as residual 
to AO herbicide exposure.  If he has not, his appeal must 
fail, and VA is not obligated to assist him in the 
development of the claim.  38 U.S.C.A. § 5107(a) (West 1991).  
The United States Court of Appeals for Veterans Claims 
(Court) has defined a well-grounded claim as a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski,  1 Vet. App. 78, 81 
(1990).  It has also held that where a determinative issue 
involves a medical diagnosis or medical causation, competent 
medical evidence to the effect that the claim is plausible is 
required.  Grottveit v. Brown,  5 Vet. App. 91, 93 (1993).  
For the reasons set forth below, the Board finds that the 
veteran has not met his burden of submitting evidence to 
support a belief that his claim of entitlement to service 
connection for a bilateral hip disability on a direct or 
presumptive basis, or as residual to AO herbicide exposure, 
is well grounded.  38 U.S.C.A. § 5107(a) (West 1991);  see 
Grottveit, 5 Vet. App. at 93;  Tirpak v. Derwinski,  2 Vet. 
App. 609 (1992);  Murphy, 1 Vet. App. at 80.

In Grivois v. Brown,  6 Vet. App. 136, 139 (1994), the Court 
held that the statutory prerequisite of  38 U.S.C.A. 
§ 5107(a) reflects a policy that implausible claims should 
not consume the limited resources of VA and force even 
greater backlog and delay well-grounded cases requiring 
adjudication.  In addition to Grivois, the statute,  
38 U.S.C.A. § 5107(a), specifies that "all questions in a 
matter . . . on appeal are subject to decision."  This 
includes "sub-issues" such as well groundedness.  The Board 
does not have the authority to remand a claim to fulfill the 
duty to assist (as opposed to correct a due process problem 
or procedural deficiency) unless it is first determined that 
the claim is well grounded.  Epps v. Gober,  126 F.3d 1464, 
1468-69 (Fed.Cir. 1997).  The Court has held that VA has no 
statutory duty to assist a veteran absent evidence of a well-
grounded claim, and cautioned VA against volunteering 
assistance to establish well groundedness.  Grivois,  6 Vet. 
App. at 140.  More recently, the Court has held that VA 
cannot assist a veteran in developing a claim that is not 
well grounded.  Morton v. West,  12 Vet. App. 477 (1999).  In 
service-connection and other such claims, the Board is 
required to see that all elements are present to well ground 
the claim.  For purposes of determining whether a claim of 
entitlement to service connection is well grounded, 
presumptions of credibility apply to the evidence submitted.  
King v. Brown,  5 Vet. App. 19, 21 (1993);  Murphy v. 
Derwinski,  1 Vet. App. 78, 81 (1990).  

In order to establish a well-grounded claim, there must be 
(1) competent evidence of a current disability in the form of 
a medical diagnosis; as well as (2) evidence of incurrence or 
aggravation of a disease or injury in service in the form of 
lay or medical evidence; together with (3) evidence of a 
nexus between the inservice injury or disease and the current 
disability in the form of medical evidence.  Caluza v. Brown,  
7 Vet. App. 498 (1995), affirmed per curiam,  78 F.3d 604 
(Fed. Cir. 1996).  In this case, the requirement of item (1) 
is satisfied as to the claim for service connection for a 
bilateral hip disability on a direct or presumptive basis, or 
as residual to AO herbicide exposure, because medical records 
from the VAMC, Milwaukee, dated in December 1997, show X-ray 
evidence of flattening, fragmentation, and sclerotic changes 
in the left hip joint, with possible avascular necrosis; 
records dated in September 1998 diagnose bilateral avascular 
necrosis of the hips with collapse of the femoral heads; a VA 
hospital summary shows that the veteran underwent a left 
total hip replacement in March 1999 due to aseptic necrosis 
of the hip; and the record includes a diagnosis of bilateral 
aseptic necrosis of the hips in March 1999.  Further. Medical 
records from Sinai Samaritan Medical Center, dated in 
February 1998, show X-ray evidence of osteonecrosis of the 
hips with subchondral collapse, bilaterally.   

However, the requirement of item (2) is not met because the 
veteran's service medical records do not establish the 
existence of degenerative arthritis or avascular necrosis of 
either of the hips during active service, on service 
separation examination, during the initial postservice year, 
or for more than 25 years after final service separation.  
Further, the veteran has not alleged that any current hip 
disability was present during active service, on service 
separation examination, or during any applicable presumptive 
period.  There is no competent lay or medical evidence of a 
chronic hip disease in service or at any time prior to 
December 1997, when degenerative changes of the left hip with 
possible avascular necrosis was initially shown.  Further, 
the chronicity provisions of  38 C.F.R. § 3.303(b) are not 
applicable where there is no competent lay or medical 
evidence showing that a veteran had a chronic condition in 
service or during an applicable presumptive period, and still 
has such condition, or where there is no competent lay or 
medical evidence which relates a current condition to 
inservice symptomatology.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).

Governing law and regulations provide that a veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the Vietnam era shall be presumed 
to have been exposed during such service to a herbicide 
agent, unless there is affirmative evidence to establish that 
the veteran was not exposed to any such agent during that 
service.  38 C.F.R. §§ 3.307(a)(6) (1999).  

Where a veteran was exposed to a herbicide agent during 
active military, naval, or air service, the following 
diseases shall be service-connected, even though there is no 
record of such disease during service: chloracne or other 
acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, Non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcoma (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e) (1999).  The VA has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not appropriate for any condition for 
which the Secretary has not determined that a presumption of 
service connection is warranted.  59 Fed. Reg. 341 (1994).  
Bilateral degenerative arthritis or avascular necrosis of the 
hips are not among the conditions for which a presumption of 
service connection due to AO herbicide exposure has been 
found warranted.  

The veteran's opinion that his bilateral hip disability was 
caused by AO herbicide exposure during his service in the 
Republic of Vietnam does not constitute competent lay 
evidence.  The Court has held that a lay person, such as the 
veteran, is not competent to offer evidence that requires 
medical knowledge, such as the cause of a disability.  See 
Grottveit  5 Vet. App. at 93;  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  The appellant cannot meet his initial 
burden of presenting a well-grounded claim by relying upon 
his own opinions as to medical matters.  Clarkson v. Brown,  
4 Vet. App. 565 (1993);  Grottveit  5 Vet. App. at 93.  If 
such testimony is not competent, it cannot be probative.  The 
Board finds that the requirements of item (2), above, are not 
met.  

The Board further finds that the requirements of item (3), 
above, are not met because the veteran has not submitted any 
competent medical evidence which links or relates any current 
bilateral hip pathology to his period of active service or to 
AO herbicide exposure during his Vietnam service.  As 
previously noted, a lay person, such as the veteran, is not 
competent to offer evidence that requires medical knowledge, 
such as the cause of a disability.  See Grottveit  5 Vet. 
App. at 93;  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  In the absence of competent medical evidence 
creating a nexus between his current hip pathology and his 
period of active service, the requirements of item (3) are 
not met. 

Based upon the foregoing, the Board finds that evidence of a 
well-grounded claim of entitlement to service connection for 
a bilateral hip disability on a direct or presumptive basis, 
or as residual to AO herbicide exposure, has not been 
submitted and the claim must be denied on that basis.  
Caluza, 7 Vet. App. at 505.

The Board further notes that the RO has met its duty to 
inform the veteran under the provisions of  38 U.S.C.A. 
§ 5103 by notifying him by letter of June 1998 of the 
requirements to establish a well-grounded claim on a direct 
or presumptive basis, or as residual to AO herbicide 
exposure, including the evidence needed to render his claim 
well grounded.  The veteran was further informed in the 
rating decision of October 1998 of the requirements to 
establish a well-grounded claim on a direct or presumptive 
basis, or as residual to AO herbicide exposure, and that 
there was no evidence of degenerative arthritis of the hips 
in service or during the initial postservice year, or as 
secondary to AO herbicide exposure.  In the Statement of the 
Case issued in December 1998, the veteran was notified of the 
requirements for submission of a well-grounded claim, citing 
Caluza v. Brown,  7 Vet. App. 498 (1995), affirmed per 
curiam,  78 F.3d 604 (Fed. Cir. 1996), and of the medical 
evidence required to render his claim well grounded.  The 
Board concludes that the duty to inform the veteran under the 
provisions of  38 U.S.C.A. § 5103 and under  Robinette v. 
Brown,  8 Vet. App. 69, 74 (1995) has been fully met.  


ORDER

Evidence of a well-grounded claim of entitlement to service 
connection for a bilateral hip disability on a direct or 
presumptive basis, or as residual to Agent Orange herbicide 
exposure, not having been submitted, the claim is denied.  




		
	F.   JUDGE   FLOWERS
	Member, Board of Veterans' Appeals

 

